Exhibit 10.1

First Amendment to Change of Control Severance Agreement

This First Amendment to Change of Control Severance Agreement (the “Amendment”)
is made effective as of June 8, 2016, by and between Axiall Corporation (the
“Company”) and Simon Bates, an individual (the “Employee”).

WHEREAS, the Company and the Employee desire to agree upon certain amendments to
the terms and conditions of that certain Change of Control Severance Agreement
entered into as of September 18, 2015 by and between the Company and the
Employee (the “Agreement”).

NOW THEREFORE, in consideration of the premises and mutual covenants contained
below and for other good and valuable consideration, the receipt and sufficiency
of which is mutually acknowledged, the Company and the Employee, intending to be
legally bound, agree as follows:

 

1. Amendments to Agreement.

(a)      Amendment to Section 2 of Agreement.  Section 2 of the Agreement is
hereby amended by deleting the first paragraph of Section 2 and replacing it
with the following language:

“2.      Severance Benefits.  If your employment is terminated by the Company
without Cause, or you voluntarily terminate your employment with Good Reason, in
each case during the period that begins on the date you sign this Agreement and
ending on the date that is 24 months following the date of the consummation of a
Transaction, then you will be eligible to receive the following (the “Severance
Benefits”), provided that you execute a separation agreement and general release
substantially in the form attached as Annex B hereto:”

(b)      New Section 11 of Agreement.  The Agreement is hereby amended by adding
the following new Section 11 to the end thereof:

“11.    Tax Adjustments.  All payments and benefits under this Agreement and any
other payments or benefits received by you shall be subject to Section 5.1 of
the Axiall Corporation Amended and Restated Executive and Key Employee Change of
Control Severance Plan (the “Plan”).”

(c)      Amendments to Annex A of Agreement.  Annex A of Employment Agreement is
hereby amended by deleting the definition of “Good Reason” and replacing it with
the following language::

““Good Reason” shall mean as provided in the Plan.”



--------------------------------------------------------------------------------

2.      No Other Changes; Order of Precedence.    Other than the amendments to
the Agreement set forth in Section 1 above, there are no other changes to the
Agreement. To the extent there exists an actual or apparent conflict between any
provision of this Amendment and the Agreement, the provisions of this Amendment
shall take precedence.

3.      Entire Agreement.    This Amendment, the Agreement and, by reference,
the Axiall Corporation Amended and Restated Executive and Key Employee Change of
Control Severance Plan collectively constitute the full, entire and integrated
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes all prior negotiations, correspondence, understanding and
agreements among the parties hereto respecting the subject matter hereof.

[Signatures on Page Following]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Employee have duly executed this
Amendment to be effective as of the date first written above.

 

COMPANY

/s/ Daniel Fishbein

By: Daniel Fishbein

Its: Vice President and General Counsel

 

/s/ Simon Bates

Simon Bates

Date:            June 8, 2016            

 

3